Citation Nr: 0835397	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  05-36 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel

INTRODUCTION

The veteran had active military service from March 1973 to 
November 1979, and from September 1990 to April 1991.  The 
veteran also served with the Army Reserves and had periods of 
active duty and inactive duty for training.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision, in which the RO, 
inter alia, denied the veteran's claim for service connection 
for degenerative disc disease of the lumbar spine (claimed as 
back condition).  The veteran filed a notice of disagreement 
(NOD) in May 2004, and the RO issued a statement of the case 
(SOC) in October 2005.  The veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in November 2005.

In August 2006, the veteran testified during a Board hearing 
at the RO before the undersigned Veterans Law Judge; a 
transcript of the hearing is of record.

In June 2007, the Board reopened the claim for service 
connection for a back disability and remanded the claim for 
service connection, on the merits, to the RO, via the Appeals 
Management Center (AMC), in Washington, DC, for additional 
development.  After completing some action, the AMC continued 
the denial of the claim (as reflected in the June 2008 
supplemental SOC (SSOC)), and returned this matter to the 
Board for further appellate consideration.

For the reasons expressed below, the matter on appeal is, 
again, being remanded to the RO via the AMC.  VA will notify 
the veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on the claim is again warranted, even 
though such will, regrettably, further delay an appellate 
decision.

The Board remanded this matter in June 2007 primarily for a 
VA examination to determine the medical relationship, if any, 
between the veteran's current back disability (diagnosed as 
degenerative disc disease at L2-3 and L3-4) and service.  The 
veteran underwent further examination; however, the 
examiner's opinion was not based on a complete review of the 
record.  In this regard, the Board notes that the veteran's 
service medical records from March 1997 indicate that he 
injured his back while he was in the line of duty, 
specifically, that he injured his back during field training 
exercise.  The examiner, however, failed to address this 
evidence.  Moreover, the examiner noted that there is no 
evidence that supports the veteran being injured during 
training.  

The Board notes that the March 1997 service medical record 
showing the injury to the back during field training exercise 
is not part of the veteran's original service medical records 
contained in the envelopes but rather is in the claims file 
as a photocopy of the original service medical record.

The Board emphasizes that a remand by the Board confers upon 
the veteran, as a matter of law, the right to compliance with 
the remand instructions, and imposes upon VA a concomitant 
duty to ensure compliance with the terms of the remand.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Under these circumstances, the RO should undertake 
appropriate action to obtain from the physician who provided 
the May 2008 opinion a supplemental opinion-based on a full 
review of all the evidence, as previously requested-that 
addresses the matter noted above and previously.  As noted in 
the prior remand, the physician should consider the March 
1993 private CT showing bulging vs. herniation intervertebral 
disk at L5-S1 left, and the December 2003 X-ray of the lumbar 
spine showing mild degenerative disc disease at L2-L3 and L3-
L4.  The RO should only arrange for the veteran to undergo VA 
examination if the prior examiner is not available, or is 
unable to provide the requested opinion without examining the 
veteran.  

If further examination is arranged, the veteran is hereby 
advised that failure to report for the scheduled VA 
examination, without good cause, shall result in a denial of 
the reopened claim.  See 38 C.F.R. § 3.655(b).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to the 
scheduled examination, the RO must obtain and associate with 
the claims file any copy(ies) of notice(s) of the date and 
time of the examination sent to the veteran by the pertinent 
VA medical facility.

Prior to obtaining further medical opinion, the RO must 
obtain and associate with the claims file all outstanding VA 
medical records.  The claims file currently includes 
outpatient treatment records from the San Antonio VA Medical 
Center (VAMC) dated up to January 2008.  The Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain all outstanding 
pertinent medical records from the San Antonio VAMC since 
January 2008, following the current procedures prescribed in 
38 C.F.R. § 3.159 as regards requesting records from Federal 
facilities.  

The RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to the claim on 
appeal.  The RO's notice letter to the veteran should explain 
that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full VCAA compliance.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development or notification action 
deemed warranted by the VCAA prior to adjudicating the claim 
on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1. The RO should obtain from the San 
Antonio VAMC all pertinent records of 
evaluation and/or treatment of the 
veteran's back, from January 2008 to the 
present.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records or 
responses received should be associated 
with the claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the claim 
on appeal.  The RO should also explain the 
type of evidence that is his ultimate 
responsibility to submit.

The RO should clearly explain to the 
veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

3.  If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  After all records and/or responses 
received are associated with the claims 
file, , the RO should arrange for the 
veteran's claims file to be reviewed by 
the physician who conducted the May 2008 
VA spine examination.  The entire claims 
file, to include a complete copy of this 
REMAND, must be made available to the 
physician, and the report of supplemental 
opinion should include discussion of the 
veteran's documented medical history and 
assertions.  

The physician should offer an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is a 50 percent or 
greater probability) that  current back 
disability is the result of injury 
incurred or aggravated during the 
veteran's March 1997 verified period of 
inactive duty for training.  In rendering 
this opinion, the physician should address 
the following: (a) whether a back 
disability clearly and unmistakably 
preexisted the veteran's entrance into 
military service; if so, (b) whether the 
back disability increased in severity in 
service (specifically, during his March 
1997 verified period of inactive duty for 
training); and, if so, (c) whether such 
increase in severity represented the 
natural progression of the condition, or 
was beyond the natural progress of the 
condition (representing a permanent 
worsening of the back disability).  

If the physician determines that the 
disability did not preexist service, he or 
she should opine whether this disability 
had its onset in service or is otherwise 
medically related to an in-service injury 
or disease.  

The physician should specifically note the 
March 1997 service medical record showing 
the veteran's injury to the back during 
field training exercise.  This record is 
not part of the veteran's original service 
medical records contained in the envelopes 
but rather is in the claims file as a 
photocopy of the original service medical 
record.

The physician should also note the March 
1993 private CT showing bulging vs. 
herniation intervertebral disk at L5-S1 
left, and the December 2003 X-ray of the 
lumbar spine showing mild degenerative 
disc disease at L2-L3 and L3-L4.  

The physician should set forth all 
examination findings, together with the 
complete rationale for the conclusions 
expressed, in a printed (typewritten) 
report.

If the physician who conducted the May 
2008 VA examination is not available, or 
is unable to provide the requested opinion 
without examining the veteran, the RO 
should arrange for the veteran to undergo 
examination by a physician to provide the 
above-requested opinion.  The entire 
claims file, to include a complete copy of 
the REMAND, must be made available to the 
physician designated to examine the 
veteran, and the report of examination 
should include discussion of the veteran's 
documented medical history and assertions.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent facility. 

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall, 11 Vet. App. 268.

7.  After completing the requested 
actions, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the reopened claim for 
service connection for low back 
disability.   If the veteran fails, 
without good cause, to report to scheduled 
examination, in adjudicating the claim, 
the RO should apply the provisions of 
38 C.F.R. § 3.655(b), as appropriate.  
Otherwise, the RO should adjudicate the 
reopened claim in light of all pertinent 
evidence and legal authority.

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).


